             Case 2:20-cv-00738-TSZ Document 13-1 Filed 06/04/20 Page 1 of 2



 1                                                                   The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                       NO. 2:20-cv-00738-TSZ
17                      Plaintiff,
18                                                       [PROPOSED] ORDER GRANTING
19           v.                                          PLAINTIFF’S MOTION FOR LEAVE
20                                                       TO FILE OVERSIZED BRIEF
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,                       NOTED: June 4, 2020
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                      Defendants.
28
29
30
31
32          This matter came before the Court on Plaintiff’s Motion for Leave to File an Oversized
33   Brief in support of its Motion for Leave to Serve Process by Alternative Means. The Court,
34
35   having considered Plaintiff’s submission, and for good cause shown, now orders as follows:
36
37          Plaintiff’s Motion is GRANTED.
38
39          Dated: ____________                         ________________________________
40                                                      Honorable Thomas S. Zilly
41                                                      United States District Judge
42
43
44
45


     PROPOSED ORDER - 1                                            G O RD O N   600 University Street
     No. 2:20-cv-00738                                               TILDEN     Suite 2915
                                                                   THOMAS       Seattle, WA 98101
                                                                  CORDELL       206.467.6477
              Case 2:20-cv-00738-TSZ Document 13-1 Filed 06/04/20 Page 2 of 2



 1   Presented by:                           Presented by:
 2
 3   GORDON TILDEN THOMAS &                  JENNER & BLOCK LLP
 4   CORDELL LLP
 5
 6     /s/ Michael P. Brown__________          /s/ Alison I. Stein____________
 7   Michael Brown, WSBA #45618              Alison I. Stein (Pro Hac Vice)
 8   Michael Rosenberger, WSBA 1730          Cayman C. Mitchell (Pro Hac Vice)
 9   One Union Square                        919 Third Avenue
10   600 University Street, Suite 2915       38th Floor
11   Seattle, WA 98101                       New York, NY 10022
12   Telephone: (206) 467-6477               Telephone: (212) 891-1600
13   mrosenberger@gordontilden.com           Facsimile: (212) 891-1699
14   mbrown@gordontilden.com                 astein@jenner.com
15                                           cmitchell@jenner.com
16
17                                           Christopher S. Lindsay (Pro Hac Vice)
18                                           633 West 5th Street
19                                           Suite 3600
20                                           Los Angeles, CA 90071
21                                           Tel: (213) 239-5100
22                                           clindsay@jenner.com
23
24                                           Attorneys for Plaintiff Nintendo of America Inc.
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42                                           *Admitted only in Massachusetts, not admitted in
43                                           New York. Practicing under the supervision of
44                                           the partnership of Jenner & Block LLP
45


     PROPOSED ORDER - 2                                       G O RD O N   600 University Street
     No. 2:20-cv-00738                                          TILDEN     Suite 2915
                                                              THOMAS       Seattle, WA 98101
                                                             CORDELL       206.467.6477
